Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.Applicant’s amendment and response filed 10/18/22 is acknowledged and has been entered.

Claims 1, 5, 8, 9, 11, 12, 15 and newly added claims 26 and 27 are presently being examined.

2.  Applicant is reminded of Applicant's election of Group I with traverse and species of “b” without traverse in Applicant’s response filed 1/17/21.   

3.  Applicant is remined that as claims 1, 5, 8 and 9 are allowable, the restriction requirement, as set forth in the Office action mailed on 11/17/20, had been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I, II and III is withdrawn.  Claims 11, 12 and 15, (and newly submitted claims 26 and 27) directed to the methods of Groups II and III are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.  Applicant’s amendment filed 10/18/22 has overcome the prior rejection of record of claims 11 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant has amended claims 11 and 12 to delete the recitation of “preventing immune response”.


5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 11, 12, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/18/22.

The specification does not disclose how to use the instant invention:

a method of reducing the clearance of a therapeutic protein caused by antigen presentation by antigen-presenting cells in an individual comprising administering to the subject the polypeptide of claim 1b (comprising a fusion partners the therapeutic protein and the first peptide sequence defined in claim a1), wherein the first peptide sequence does not occur in the sequence of the protein of b1, and wherein said individual has been previously treated with the peptide of claim 1a); or 

A method of administering a therapeutic protein comprising administering to a subject in need thereof a therapeutically effective amount of the fusion polypeptide of claim 1b), wherein said subject has been previously administered an effective amount of the peptide of claim a1) (claim 26), including wherein said fusion polypeptide is delivered through an expression vector encoding the fusion polypeptide (claim 27).

As such, claim 11 is drawn to a method wherein a foreign MHC class II-restricted T cell epitope fused to the recited redox motif is first administered to a subject, followed by administration of a fusion polypeptide that comprises the therapeutic protein fused to the same foreign MHC class II-restricted T cell epitope. However, the method is one for reducing the clearance of a therapeutic protein, but there is no actual recitation of administration of the therapeutic protein alone to the subject.
Claim 12 is drawn to the method according to claim 11, wherein said therapeutic protein is delivered through an expression vector encoding the polypeptide; however, the therapeutic protein alone has not been administered, and in addition, a protein is not delivered through an expression vector, but rather encoding nucleic acid sequence is delivered.  

Claim 26 is drawn to a method of administering a foreign MHC class II-restricted T cell epitope fused to the recited redox motif is first administered to a subject, followed by administration of a fusion polypeptide that comprises the therapeutic protein fused to the same foreign MHC class II-restricted T cell epitope; however, the therapeutic protein alone has not been administered.

Claim 27 is drawn to the method according to claim 26, wherein the fusion polypeptide (not the therapeutic protein) is delivered through an expression vector encoding the fusion polypeptide; however, the therapeutic protein alone has not been administered, and in addition, a polypeptide is not delivered through an expression vector, but rather encoding nucleic acid sequence is delivered.  
 
The specification has not enabled the breadth of the claimed invention because the claims encompass a method reducing the clearance of a therapeutic protein or of administering a therapeutic protein, wherein it is unpredictable the said reduction or delivery can be achieved with the recited method steps, i.e., wherein the therapeutic protein is not delivered at all or wherein the therapeutic protein is fused to a MHC class II foreign epitope (the same as is recited in part 1a).

The specification discloses that the “therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process”.  The specification discloses that about 30% of patients develop peripheral blood-detectable antibodies to the therapeutic agents such as Factor VIII, anti-TNF-alpha antibodies, and anti-CD20 antibodies, while  the requirement for administration of higher than expected doses of the therapeutic agents suggests that antibodies at concentrations below detection neutralize the activity of the agent and/or increase its clearance from circulation (page 1 at lines 12-20).  The specification further discloses non-limiting examples of such therapeutic agents. The specification further discloses that such therapeutic agents include: replacement agents for coagulation defects, fibrinolytic agents, hormones, cytokine and growth factors, antibodies for the modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes for replacement therapy (para spanning pages 18-19).  

The specification discloses that proteins that are used as therapeutic agents often elicit an immune response that precludes further use (page 1 at lines 12-13).  The specification further discloses that the therapeutic agent of the present invention includes any peptide or protein agent used to compensate for the absence of a physiological agent or to alter, modify, stop or slow down a disease process (page 18 at lines 20-22).  The specification discloses that therapeutic agents include replacement agents for coagulation defects or treatment in trauma, surgery or heart failure, fibrinolytic agents administered in stroke and cardiac infarction, hormones, cytokines and growth factors, antibodies for modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes used in replacement therapy (para spanning pages 18-19).  

The specification discloses in prophetic example 2, that fusing EPO protein with a promiscuous class II MHC-restricted T cell epitope linked to a thioreductase motif located within the epitope flanking region elicits said epitope-specific cytolytic CD4+ T cells (i.e., this is a fusion polypeptide).  Administration of EPO protein coupled to the same promiscuous epitope activates cytolytic CD4+ T cells which eliminate by apoptosis APCs presenting EPO and thereby the capacity to mount an immune response to EPO.  
All of the examples in the specification are prophetic in nature.  

Evidentiary reference Imcyse Technology Platform (2022, 2 pages) teaches that when a target auto-antigenic natural class II binding peptide epitope is linked to a specific thioredox motif CxxC, cytolytic CD4+ T cells are generated that can induce apoptosis of the presenting APC (antigen presenting cell) as well as bystander T cells (activated on a same APC) that recognize the autoantigen, whereby the autoantigen-specific  CD4+ T cells are immune deleted (see entire reference).  

This said evidentiary reference underscores that the antigen-specific CD4+ T cells are deleted to some extent.  However, given that the specification discloses that therapeutic agents include (but are not limited to) replacement agents for coagulation defects or treatment in trauma, surgery or heart failure, fibrinolytic agents administered in stroke and cardiac infarction, hormones, cytokines and growth factors, antibodies for modulation of immune responses, humanized therapeutic antibodies, EPO, enzymes used in replacement therapy, it is unpredictable that the claimed method can be used for its recited purpose in administering a therapeutic protein. Alternatively, is also unpredictable that the therapeutic protein comprised in a fusion construct with the same exogenous MHC class II epitope (as present in the peptide in part a1 comprising the thio-redox motif) can function as a therapeutic protein within the context of a fusion protein.  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).






7.  Applicant’s amendment filed 10/8/22 has overcome the prior rejection of record of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/18/22.

Claim 11 recites “said subject” at line 3.  This limitation lacks sufficient antecedent basis in the prior recitation of “in an individual” in the claim preamble at lines 2-3.

10.  claims 1, 5, 8, 9 and 15 are allowable.  Claims 11, 12, 26 and 27 are rejected.

11.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644